United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 28, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-20990
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

NELSON READ,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 4:02-CR-610-4
                      --------------------

Before DAVIS, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Nelson Read pleaded guilty to conspiracy to possess with the

intent to distribute cocaine and was sentenced to 170 months of

imprisonment and five years of supervised release.     The district

court imposed a $100 assessment and a $1000 fine.

     Read now appeals, arguing that the appeal waiver provision

of his plea agreement does not bar a challenge to his sentence

and that his sentence is unconstitutional in light of United

States v. Booker, 543 U.S. 220 (2005).   Read asserts that the

plea agreement, which reserved the right to appeal a sentence

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 03-20990
                                  -2-

resulting from an upward departure from the Guidelines, does not

bar his claim because the language is ambiguous.    He further

asserts that the waiver is invalid because it was unknowing and

involuntary.    The Government seeks to enforce the waiver.

     The district court complied with FED. R. CRIM. P. 11.    The

record indicates that Read’s appeal waiver was knowing and

voluntary.    By its plain language, Read’s appeal waiver bars his

sentencing claim, as his sentence was not the result of an upward

departure from the Sentencing Guidelines.    See United States v.

Bond, 414 F.3d 542, 544-46 (5th Cir. 2005); United States v.

Cortez, 413 F.3d 502, 503 (5th Cir.), cert. denied, 126 S. Ct.
502 (2005).    As such, we do not address the merits of Read’s

challenge to his sentence.

     Accordingly, the judgment of the district court is AFFIRMED.